COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     In re Miguel Zaragoza Fuentes

Appellate case number:   01-14-00624-CV

Trial court case number: 2014-30215

Trial court:             245th District Court of Harris County

        On August 5, 2014, relator, Miguel Zaragoza Fuentes, filed a motion for temporary relief
requesting that the Court stay all trial court proceedings while the Court considers relator’s
petition for writ of mandamus. Relator’s motion for temporary relief is denied.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually     Acting for the Court


Date: August 6, 2014